DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Amendment
The Response, filed on January 21, 2021, has been received and made of record. In response to the Final Office Action dated October 21, 2021, claims 1 and 13 have been amended.  Claims 5-12 and 17 have been previously withdrawn.
 
Response to Arguments
	Regarding the objection to claim 17, Applicant has amended the claim to address the previously identified informality.  Therefore, the outstanding objection to claim 17 is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection of claims 1-4 and 13-16, Applicant has deleted the subject matter previously identified as failing to comply with the written description requirement.  Therefore, the outstanding 35 U.S.C. 112(a) rejection of claims 1-4 and 13-16 is withdrawn. 
Regarding the 35 U.S.C. 103 rejection of claims 1-3 and 13-15, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Regarding the 35 U.S.C. 103 rejection of claims 4 and 6, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0229137 to Kubo et al. (hereinafter “Kubo”) in view of U.S. Patent Publication No. 2002/0012064 to Yamaguchi ”) in further view of WO 2019/078333 to Miyatani (employing U.S. Patent Publication No. 2021/0203829 to Miyatani as a translation).
	Regarding claim 1, Kubo teaches an image sensor system having a brightness self-adjust capability, the image system comprising a light adjustment layer made of adaptive optical materials (e.g., fig. 1, element 101; [0043], [0053-79]), a control circuit 
	Further, Miyatani teaches a similar image sensor system in which a variable filter can be lifted from and dropped in front of the sensor array (e.g., [0382]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Miyatani with the image sensor system as taught by Kobu and Yamaguchi, resulting in a light adjustment layer that can be lifted and dropped in front of the sensor array, so that the filter can be removed from the optical path when its use is not desired/needed (e.g., in the case of very little/low light wherein the filter could serve to block/reduce/reflect a portion light intended to reach the sensor array).
Regarding claim 2, Kobu, Yamaguchi and Miyatani teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the control circuit is configured such that the light intensity distribution information is obtained from the sensor array (‘137 – [0044], sensor outputs information including distribution of intensity; [0122]). 
Regarding claim 3, Kobu, Yamaguchi and Miyatani teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the control circuit is further configured to detect the lights passing through the light adjustment layer are unadjusted (‘137 – [0044], in the instance of the passing of ever-changing lights, especially changing to lights of a sensor saturating level, the lights that are sensed would not the same lights that have been adjusted by the light adjustment layer, i.e., the adjustment layer was adjusted/set for previous lights, and not the latest sensed light, and is thus can be interpreted as being “unadjusted” lights), and in response to the detection that the lights passing through the light adjustment layer are unadjusted, generate a control signal to instruct the light adjustment layer to adjust the lights (‘137 – [0044-45], adjustment of the light adjustment layer is a result of the feedback of transmittance control). 
Regarding claim 13, Kobu teaches a method for using an image sensor system to adjust light intensity, wherein the image sensor system comprises a light adjustment layer (e.g., fig. 1, element 101; [0043]), a control circuit (e.g., fig. 1, elements 102, 104 and 114), and a sensor array (e.g., fig. 1, element 103), wherein the light adjustment layer is made of adaptive optical materials ([0053-79]), the method comprising: obtaining, by the control circuit, light intensity distribution in a field of view (FOV) of the image sensor system ([0044], distribution of the intensity), and generating control signals to control, by the control circuit, the light adjustment layer to adjust, for the sensor array, the lights on the light adjustment layer according to the light intensity distribution information (e.g., [0044-45], [0122]). Kubo, however, has not been found by the Examiner to expressly disclose wherein the light adjustment layer comprises a set of 
Nevertheless, Yamaguchi teaches a light adjustment layer comprising a set of pixels, wherein the pixels include a first pixel and a second pixel ([0046]), as well as control adjustment of one or more light transparency levels at the set of pixels, which would include the first pixel and the second pixel (e.g., [0046], [0054-61], light transmittance Ʈ is independently adjusted).  Yamaguchi also teaches adjusting the light transmittance based on a pre-read ([0054-55], [0086]; which constitutes per-pixel light intensity distribution information and would result in a per-pixel adjustment, if necessary).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied and incorporated the teachings of Yamaguchi with the teachings of Kobu, resulting in the claimed invention as light intensity distribution information would be obtained on a per-pixel basis, and that this information would/could result in the light adjustment layer being adjusted to prevent under exposure or over exposure via adjustment on a per-pixel level, providing more defined transmittance control.
Further, Miyatani teaches a similar image sensor system in which a variable filter can be lifted from and dropped in front of the sensor array (e.g., [0382]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Miyatani with the image sensor system as taught by Kobu and Yamaguchi, resulting in a light adjustment layer that can be lifted 
Regarding claim 14, Kobu, Yamaguchi and Miyatani teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection to claim 13, supra) including teaching wherein the light intensity distribution information is obtained from the sensor array (‘137 – [0044], sensor outputs information including distribution of intensity; [0122]).
Regarding claim 15, Kobu, Yamaguchi and Miyatani teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the method further comprising detecting the lights passing through the light adjustment layer are unadjusted (‘137 – [0044], in the instance of the passing of ever-changing lights, especially changing to lights of a sensor saturating level, the lights that are sensed would not the same lights that have been adjusted by the light adjustment layer, i.e., the adjustment layer was adjusted/set for previous lights, and not the latest sensed light, and is thus can be interpreted as being “unadjusted” lights), and in response to the detection that the lights passing through the light adjustment layer are unadjusted, generating the first control signal to instruct the light adjustment layer to adjust the lights (‘137 – [0044], adjustment of the light adjustment layer is a result of the feedback of transmittance control).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobu, Yamaguchi and Miyatani in further view of U.S. Patent Publication No. 2020/0304697 to Sasaki (note: PCT filing date of Dec. 17, 2018).
Regarding claim 4, Kobu, Yamaguchi and Miyatani teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose wherein the control circuit is further configured to: detect the lights passing through the light adjustment layer are adjusted, in response to the detection that the lights passing through the light adjustment layer are adjusted, generate a control signal to instruct the sensor array to facilitate the output of the image and/or video signals.
Nevertheless, Sasaki teaches the concept wherein a control circuit detects if a light adjustment has been made, and in response to the detection, generates a control signal to instruct the sensor array to facilitate the output of the image and/or video signals (e.g., figs. 4 and 7).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Sasaki with the system as taught by Kobu, Yamaguchi and Miyatani in order to ensure that adjustment and corresponding exposures were performed and did not change inappropriately prior to applying resources associated with the output of an image.
Regarding claim 16, Kobu, Yamaguchi and Miyatani teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection to claim 13, supra) except for being found by the Examiner to expressly disclose the method further comprising detecting the lights passing through the light adjustment layer are adjusted, in response to the detection that the lights passing through the light adjustment layer are adjusted, generating a 
Nevertheless, Sasaki teaches the concept wherein a control circuit detects if a light adjustment has been made, and in response to the detection, generates a control signal to instruct the sensor array to facilitate the output of the image and/or video signals (e.g., figs. 4 and 7).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the teachings of Sasaki with the method as taught by Kobu, Yamaguchi and Miyatani in order to ensure that adjustment and corresponding exposures were performed and did not change inappropriately prior to applying resources associated with the output of an image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2017/0254784 to Murayama teaches an example of the well-known concept of inserting and extracting an optical filter from the optical axis.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697